[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]
             United States Court of Appeals
                 For the First Circuit

No. 97-1952

                      UNITED STATES,

                        Appellee,

                           v.

            BIBA KAJTAZI, A/K/A ROBERT CRUZ,

                 Defendant, Appellant.

      APPEAL FROM THE UNITED STATES DISTRICT COURT

            FOR THE DISTRICT OF PUERTO RICO

   [Hon. Carmen Consuelo Cerezo, U.S. District Judge]

                         Before

                 Torruella, Chief Judge,
           Selya and Boudin, Circuit Judges.

 Frank A. Rubino on brief for appellant.
 Guillermo Gil, United States Attorney, Camille Velez-Rive,
Assistant United States Attorney, and Jose A. Quiles-Espinosa,
Senior Litigation Counsel, on brief for appellee.

August 11, 1998

        Per Curiam.  Upon careful review of the briefs and
record, we conclude that the district court did not abuse its
discretion in considering, inter alia, the polygraph test
results in determining whether defendant met the requirements
of U.S.S.G.  5C1.2(5).  See U.S.S.G.  6A1.3(a); see alsoUnited States v. Santiago-Gonzalez, 66 F.3d 3, 7 n.1 (1st Cir.
1995).  In any event, defendant did not raise before the
district court the broad claim that polygraph results are per
se inadmissible, and so that claim is forfeited and may not be
raised on appeal.  Further, in light of all the evidence about
defendant's debriefings, the district court did not clearly err
in denying defendant safety valve relief.  See United States v.
Montanez, 82 F.3d 520, 523 (1st Cir. 1996).  And we perceive no
basis whatsoever for defendant's claim that the government
breached the plea agreement.
          Affirmed.  See 1st Cir. Loc. R. 27.1.